UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4637


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:98-cr-00183-JAB-3)


Submitted:   March 30, 2010                 Decided:   April 16, 2010


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Lisa Blue
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky Moore appeals the district court’s revocation of

his supervised release and the twenty-one month sentence imposed

upon revocation.          Appellate counsel has filed a brief pursuant

to    Anders    v.    California,       386       U.S.   738     (1967),    questioning

whether the district court erred in revoking Moore’s supervised

release and sentencing Moore to twenty-one months’ imprisonment,

but   concluding      there     are    no   meritorious         grounds     for    appeal.

Moore did not file a pro se supplemental brief despite being

informed of his right to do so, and the Government elected not

to file a brief.        We affirm.

               After considering the applicable 18 U.S.C. § 3553(a)

(2006) factors, a district court may revoke a term of supervised

release upon finding by a preponderance of the evidence that the

defendant violated a condition of supervised release.                         18 U.S.C.

§    3583(e)(3)      (2006).      We    review       such      factual     findings    and

credibility       determinations        for        clear       error.       See     United

States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003).

               We will affirm a sentence imposed after revocation of

supervised      release    if   it     is   within       the    applicable    statutory

maximum and is not plainly unreasonable.                        See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                We first

assess the sentence for unreasonableness, “follow[ing] generally

the procedural and substantive considerations that we employ in

                                              2
our review of original sentences, . . . with some necessary

modifications      to     take      into     account         the        unique        nature     of

supervised release revocation sentences.”                           Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

applying     the      ‘plainly           unreasonable’         standard,               we    first

determine,      using    the     instructions          given       in    Gall         [v.   United

States,     552       U.S.     38        (2007)],       whether          a        sentence       is

‘unreasonable.’”).             If   we     conclude      that      a     sentence           is   not

unreasonable, we will affirm the sentence.                          Crudup, 461 F.3d at

439.    Only if a sentence is found procedurally or substantively

unreasonable will we “decide whether the sentence is plainly

unreasonable.”        Id.; see Finley, 531 F.3d at 294.

            Although the district court must consider the Chapter

7 policy statements of the United States Sentencing Guidelines

Manual (“USSG”) and the requirements of 18 U.S.C. § 3583(e),

“the [district] court ultimately has broad discretion to revoke

its previous sentence and impose a term of imprisonment up to

the    statutory   maximum.”             Crudup,       461   F.3d       at    439      (internal

quotation    marks      and    citations        omitted).           While         a   sentencing

court must provide sufficient explanation of the sentence to

allow   effective       review      of    its       reasonableness           on    appeal,       the

court    need   not     “‘robotically           tick    through         § 3553(a)’s          every

subsection.’”      United States v. Moulden, 478 F.3d 652, 657 (4th



                                                3
Cir.    2007)    (probation        revocation)         (quoting        United    States    v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006)).

            After reviewing the record, we find the district court

did not err in revoking Moore’s supervised release.                             However, it

appears that the district court committed procedural error when

sentencing       Moore    upon     revocation         of    his    supervised      release.

Though    the    court    correctly        determined        that      Moore’s    guideline

range    upon    revocation        was   twenty-one         to    twenty-seven      months’

imprisonment and sentenced Moore to the low end of that range,

the court entirely failed to provide any explanation for its

chosen    sentence,       apart     from    noting         the    applicable      guideline

range.     We have recently confirmed that the requirement that a

sentencing       court    adequately        explain        its     chosen      sentence    is

equally    applicable         to   sentences          imposed      upon    revocation      of

supervised release.            United States v. Thompson, ___ F.3d ___,

2010 WL 624118, *2 (4th Cir. 2010).                         Though the court is not

required    to    be     as   detailed      or    specific        as    when    imposing    a

sentence following a criminal conviction, “it still must provide

a statement of reasons for the sentence imposed.”                              Id. (quoting

Moulden, 478 F.3d at 657) (internal quotation marks omitted).

            Here, the district court provided no explanation of

its    chosen    sentence.          Though       we    afford      great    deference      to

district courts imposing sentences, “a district court may not

simply    impose    sentence        without      giving      any    indication      of    its

                                             4
reasons     for    doing    so.”      Thompson,         2010    WL     624118     at     *2.

Accordingly,       the     district      court’s     failure         to     explain      its

sentence renders its sentence procedurally unreasonable.

             However,      because     Moore      failed        to     object     to     the

adequacy    of    the    district     court’s      explanation,           we    will   only

reverse for plain error.              See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).                          Though we have

found that “a defendant need only ask for a sentence outside the

range calculated by the court prior to sentencing in order to

preserve    his    claim    for    appellate      review,”       Thompson,        2010    WL

624118 at *1, the record reflects that Moore’s attorney only

requested    that    his    supervised         release    not    be       revoked.       The

attorney made no request for a sentence within or outside of the

guideline    range.         Accordingly,        Moore    has     not      preserved      his

claim, and our review is for plain error.                        Under plain error

review,

     [A]n appellate court may correct an error not brought
     to the attention of the trial court if (1) there is an
     error (2) that is plain and (3) that affects
     substantial rights. If all three of these conditions
     are met, an appellate court may then exercise its
     discretion to notice a forfeited error, but only if
     (4)   the  error   seriously   affects  the  fairness,
     integrity,   or    public    reputation  of   judicial
     proceedings.

United    States    v.     Carr,   303    F.3d     539,    543       (4th      Cir.    2002)

(internal quotation marks, citations, and alterations omitted).




                                           5
              Although      the    district        court      erred    in     failing     to

explain Moore’s sentence and the error is plain, we conclude

that this error did not affect Moore’s substantial rights.                                 In

the sentencing context, an error affects substantial rights if

the defendant can show that the sentence imposed “was longer

than   that    to   which    he    would      otherwise       be    subject.”        United

States    v.    Washington,        404   F.3d       834,      849     (4th    Cir.      2005)

(internal quotation marks and citation omitted).                              Here, Moore

was sentenced at the low end of a correctly calculated guideline

range, and did not argue for a lower sentence.                                Under these

circumstances, Moore cannot show that the sentence imposed by

the district court was longer than one to which he otherwise

would have been subjected had the court adequately conducted an

individualized assessment on the record.

              Finally,   we       turn   to       the   substantive          propriety     of

Moore’s   sentence.         After    reviewing          the   record,    we     find     that

Moore’s    sentence      was      substantively          reasonable,          as   he    was

sentenced at the low end of the properly calculated guideline

range, this court affords a presumption of reasonableness to

such sentences, and Moore has not rebutted this presumption.

See Rita v. United States, 551 U.S. 338, 341, 347 (2007); United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).




                                              6
            We have reviewed the entire record in accordance with

Anders    and    have     not    identified      any   meritorious       issues     for

appeal.    Accordingly, we affirm the district court’s judgment.

This court requires counsel to inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.         If    the   client   requests       that   a   petition    be

filed,    but    counsel       believes   that    such    a    petition    would     be

frivolous,      counsel    may    move    in   this    court    to   withdraw     from

representation.         Counsel’s motion must state that a copy of the

motion was served on the client.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                          7